NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on June 3, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s preliminary amendment to the specification, filed on June 21, 2022, is acknowledged. 

Priority
This application is filed under 35 U.S.C. 121 as a divisional application of U.S. non-provisional application 16/485,749, filed on August 13, 2019, which issued as U.S. Patent No. 11,051,520, which is a national stage of international application PCT/EP2018/054015, filed on February 19, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to European application no. 17156925.4, filed on February 20, 2017. A certified copy of the foreign priority document has been filed in this application on August 6, 2021.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 3, 2021, June 25, 2021, November 30, 2021, and December 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Examiner’s Amendment to the Specification
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please replace “now pending” with “and issued as U.S. Patent No. 11,051,520” at p. 1, line 5 of the specification.  

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elias Lambiris on August 29, 2022.
Please replace the claim set filed on June 3, 2022 with the following re-written claims. 

1-16.	(Canceled)17.	(Currently Amended)  A recombinant microbial host cell transformed with a polynucleotide encoding a polypeptide having lipolytic activity, 
wherein the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide in the recombinant host cell, and 
wherein the polypeptide comprises an amino acid sequence having at least 80% sequence identity to the sequence of amino acids 21 to 309 of SEQ ID NO: 1.

18.	(Previously Presented)  A method of producing a polypeptide having lipolytic activity, comprising cultivating the recombinant host cell of claim 17 under conditions conducive for production of the polypeptide.19.	(Previously Presented)  The method of claim 18, further comprising recovering the polypeptide.20.	(Currently Amended)  The method of claim 18, wherein the recombinant host cell is a Gram-positive or Gram-negative bacterium selected from the group consisting of Bacillus, Clostridium, Enterococcus, Geobacillus, Lactobacillus, Lactococcus, Oceanobacillus, Staphylococcus, Streptococcus, Streptomyces, Campylobacter, Escherichia coli, and Ureaplasma.21.	(Previously Presented)  The method of claim 20, wherein the recombinant host cell is a Bacillus cell selected from the group consisting of Bacillus alkalophilus, Bacillus amyloliquefaciens, Bacillus brevis, Bacillus circulans, Bacillus clausii, Bacillus coagulans, Bacillus firmus, Bacillus lautus, Bacillus lentus, Bacillus licheniformis, Bacillus megaterium, Bacillus pumilus, Bacillus stearothermophilus, Bacillus subtilis, and Bacillus thuringiensis cells.22.	(Previously Presented)  The method of claim 18, wherein the recombinant host cell is a yeast cell selected from the group consisting of Candida, Hansenula, Kluyveromyces, Pichia, Saccharomyces, Schizosaccharomyces, and Yarrowia cells.23.	(Previously Presented)  The method of claim 18, wherein the recombinant host cell is a filamentous fungal cell selected from the group consisting of Acremonium, Aspergillus, Aureobasidium, Bjerkandera, Ceriporiopsis, Chrysosporium, Coprinus, Coriolus, Cryptococcus, Filibasidium, Fusarium, Humicola, Magnaporthe, Mucor, Myceliophthora, Neocallimastix, Neurospora, Paecilomyces, Penicillium, Phanerochaete, Phlebia, Piromyces, Pleurotus, Schizophyllum, Talaromyces, Thermoascus, Thielavia, Tolypocladium, Trametes, and Trichoderma cells.24.	(Currently Amended)  The method of claim 18, wherein the polypeptide comprises amino acid sequence of amino acids 21 to 309 of SEQ ID NO: 8.33.	(Previously Presented)  The method of claim 18, wherein the polypeptide comprises the amino acid sequence of amino acids 21 to 309 of SEQ ID NO: 9.34.	(Currently Amended)  The method of claim 18, wherein the polypeptide is a fragment of the sequence of amino acids 21 to 309 of SEQ ID NO: 1, wherein the fragment has lipase

36.	(New)  The recombinant host cell of claim 17, wherein the one or more control sequences is heterologous to the polynucleotide. 

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the reference of UniProt Database Accession Number R1GM20 (January 2017, 1 page; cited on Form PTO-892; hereafter “UniProt”) or Liu et al. (US 2007/0166432 A1; cited on the IDS filed on June 3, 2021; hereafter “Liu”). The reference of UniProt discloses a lipase comprising an amino acid sequence that has 62% sequence identity to the amino acid sequence of amino acids 21 to 309 of SEQ ID NO: 1 (see Appendix). According to the specification, the genomic DNA encoding the amino acid sequence of SEQ ID NO: 1 was isolated from a Valsaria rubricosa strain isolated from soil in China in 2002 (p. 24, lines 25-28) and Liu discloses a genomic DNA from Valsaria rubricosa isolated from a soil sample in China in 2002 (e.g., p. 1, paragraph [0009]). However, the prior art of record does not teach or suggest a recombinant microbial host cell transformed with a polynucleotide encoding a polypeptide having lipolytic activity, wherein the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide in the recombinant host cell, and wherein the polypeptide comprises an amino acid sequence having at least 80% sequence identity to the sequence of amino acids 21 to 309 of SEQ ID NO: 1. As such, the recombinant microbial host cell and method of claims 17-36 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX
R1GM20_BOTPV
ID   R1GM20_BOTPV            Unreviewed;       317 AA.
AC   R1GM20;
DT   26-JUN-2013, integrated into UniProtKB/TrEMBL.
DT   26-JUN-2013, sequence version 1.
DT   17-JUN-2020, entry version 28.
DE   SubName: Full=Putative mono-and diacylglycerol lipase protein {ECO:0000313|EMBL:EOD49351.1};
GN   ORFNames=UCRNP2_3876 {ECO:0000313|EMBL:EOD49351.1};
OS   Botryosphaeria parva (strain UCR-NP2) (Grapevine canker fungus)
OS   (Neofusicoccum parvum).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Dothideomycetes;
OC   Dothideomycetes incertae sedis; Botryosphaeriales; Botryosphaeriaceae;
OC   Neofusicoccum.
OX   NCBI_TaxID=1287680 {ECO:0000313|EMBL:EOD49351.1, ECO:0000313|Proteomes:UP000013521};
RN   [1] {ECO:0000313|Proteomes:UP000013521}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=UCR-NP2 {ECO:0000313|Proteomes:UP000013521};
RX   PubMed=23766404; DOI=10.1128/genomeA.00339-13;
RA   Blanco-Ulate B., Rolshausen P., Cantu D.;
RT   "Draft genome sequence of Neofusicoccum parvum isolate UCR-NP2, a fungal
RT   vascular pathogen associated with grapevine cankers.";
RL   Genome Announc. 1:E0033913-E0033913(2013).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KB916084; EOD49351.1; -; Genomic_DNA.
DR   RefSeq; XP_007583165.1; XM_007583103.1.
DR   EnsemblFungi; EOD49351; EOD49351; UCRNP2_3876.
DR   KEGG; npa:UCRNP2_3876; -.
DR   HOGENOM; CLU_032957_1_0_1; -.
DR   OrthoDB; 612344at2759; -.
DR   Proteomes; UP000013521; Unassembled WGS sequence.
DR   GO; GO:0016042; P:lipid catabolic process; IEA:InterPro.
DR   Gene3D; 3.40.50.1820; -; 1.
DR   InterPro; IPR029058; AB_hydrolase.
DR   InterPro; IPR002921; Fungal_lipase-like.
DR   InterPro; IPR005592; Mono/diacylglycerol_lipase_N.
DR   Pfam; PF03893; Lipase3_N; 1.
DR   Pfam; PF01764; Lipase_3; 1.
DR   SUPFAM; SSF53474; SSF53474; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000013521};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..20
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           21..317
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004351521"
FT   DOMAIN          20..81
FT                   /note="Lipase3_N"
FT                   /evidence="ECO:0000259|Pfam:PF03893"
FT   DOMAIN          108..238
FT                   /note="Lipase_3"
FT                   /evidence="ECO:0000259|Pfam:PF01764"
SQ   SEQUENCE   317 AA;  34044 MW;  E32F946ED889F424 CRC64;

  Query Match             62.1%;  Score 944;  DB 25;  Length 317;
  Best Local Similarity   63.4%;  
  Matches  180;  Conservative   33;  Mismatches   67;  Indels    4;  Gaps    4;

Qy          3 LERRAISADLLATFSLFEQFAAAAYCPDNNDSPDTKLTCSVGNCPLVEADTTSTVTEFEN 62
              :|||||| ||  |||| ||:||||||||||||||||||||  |||||:|  |:||:||||
Db         29 IERRAISQDLFDTFSLMEQYAAAAYCPDNNDSPDTKLTCSTDNCPLVQAADTTTVSEFEN 88

Qy         63 SLETDVTGYVATDSTRELIVVAFRGSSSIRNWIADIDFPFTD-TDLCDGCQAASGFWTSW 121
              || ||||||||||:|  ||||||||| |:||:: || ||  | : || || |  ||||:|
Db         89 SLITDVTGYVATDTTNSLIVVAFRGSGSVRNYLTDISFPTVDASSLCSGCTAFGGFWTAW 148

Qy        122 TEARTGVLAAVASAAAANPSYTVAVTGHSLGGAVAALAAGALRNAGYTVALYSFGAPRVG 181
              |||| ||||:| ||| ||||: :   |||||||||  ||  |||:|| | :|||| ||:|
Db        149 TEARDGVLASVKSAADANPSFKIVSVGHSLGGAVAVFAAAELRNSGYAVEMYSFGQPRIG 208

Qy        182 DETLSEYITAQAGGNYRITHLNDPVPKLPPLLLGYRHISPEYYISSGNNVTVTADDVE-E 240
                 :|:||| | | |:|:||  ||||||||:|||: |:||||||    |  || ||:   
Db        209 GSKISDYITDQ-GDNFRLTHKKDPVPKLPPVLLGFVHVSPEYYIDVDTNEEVTTDDISGP 267

Qy        241 YTGTINLSGNTGDLTFDTDAHSWYFNEIGACDDGEALEWKKRGV 284
                |::|  ||||:|  | ||| |||| : :|   :  |::|| |
Db        268 LEGSVNWKGNTGNLLVDFDAHGWYFNNVSSCRP-DVFEFRKREV 310